 


114 HR 5248 IH: To amend title 38, United States Code, to clarify the eligibility of children of Vietnam veterans born with spina bifida for benefits of the Department of Veterans Affairs.
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5248 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2016 
Mr. Bishop of Georgia (for himself, Mr. Dent, and Ms. Brown of Florida) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to clarify the eligibility of children of Vietnam veterans born with spina bifida for benefits of the Department of Veterans Affairs. 
 
 
1.Clarification of eligibility for spina bifida-related benefits of the Department of Veterans Affairs
(a)In generalSection 1832 of title 38, United States Code, is amended— (1)in subsection (a), by striking The provisions and inserting Except as provided by subsection (c), the provisions; and
(2)by adding at the end the following new subsection:  (c)Exception for benefits for spina bifidaNotwithstanding any other provision of law, the effective date for an award of benefits under subchapter I of this chapter for a child of a Vietnam veteran who is suffering from spina bifida is the date on which the child is born..
(b)Effective dateThe amendment made by subsection (a) shall be effective as if included in the enactment of chapter 18 of such title 38.  